On petition for rehearing. [Opinion filed June 25, 1887.] Pleasants, P. J. Upon petition by defendants in error for rehearing, our attention is called to a fact appearing in the record introduced to sustain the plea of former adjudication, but somehow overlooked, which is decisive against the conclusion we formerly reached. We held that record incompetent for the reason stated— that it showed a judgment for the defendants in a suit brought by plaintiff in error against Dowdall and Darby only, upon this same bond, which is executed by Keed also, without showing any reason why he was not joined. Such a judgment, without such reason, would be no bar to another action against all the joint obligors. We adhere to that opinion notwithstanding the argument presented in this petition. Our position was that without anything in the record or other evidence to show that Heed was an infant, it could not be presumed he was, or that plaintiff claimed he was, and therefore omitted him. In other words, the claim would not be presumed to have been broader than the case as presented by him. It is true that in suits before Justices of the Peace, and on appeal from their judgments, no written pleadings being required, effect will be given to all evidence that would be admissible in a court of record under any proper pleadings. But if evidence for the plaintiff is wanting the court could not properly find or adjudge as if it had been presented, nor could any possible pleading on his side supply the defect. We supposed that such was the case here, but in this, it appears, we were mistaken. The record offered and admitted shows the following minute entered by the court before the trial: “ Minority of the principal in the bond sued upon, Davidson Peed, suggested.55 This, we think, was proper practice in such a case (1 Ch. Pl. 43) and made the record competent evidence of a former adjudication. It thus becomes necessary to pass upon the sufficiency of the third replication to that plea, to which a demurrer was sustained and which is as follows: 6C And the plaintiffs, for further replication to the plea of the defendants by them thirdly above pleaded, say, plaintiffs precludi non, because they say that upon the trial of said cause in said Circuit Court of Jersey County, Illinois, when and wherein the judgment mentioned and set forth in and by said plea was by said court rendered, said defendants well knowing the truth in that behalf and that to maintain their issues therein, the plaintiffs therein and herein would be required to aver and maintain the validity and due and proper execution of the writing obligatory herein sued on, and mentioned and set forth in and by plaintiffs5 declaration herein filed,- with intent to defraud, the then and now plaintiffs did, upon said trial, produce and cause to be sworn and examined therein witnesses who testified that certain erasures and interlineations, then and now appearing upon the face of said writing obligatory, were therein and thereon made after the signing of said writing obligatory, by means of which testimony they, the defendants, then and there upon the said trial, procured an order of said court to be made whereby said writing obligatory was excluded from the consideration of the jury, when in truth and in fact the defendants then and there well knew that such erasures and interlineations so then and now appearing, viz., on the face of said writing obligatory, was not and were not made after the signing of the same by the defendants, but was made and were made theretofore, and the plaintiffs aver that by reason thereof and for none other, said judgment was rendered, and so the plaintiffs say that by means of the premises aforesaid the said defendants did then and there by their fraud, obtain and procure the said judgment to be entered in and by said court, wherefore they pray judgment if,” etc. If a judgment may be collaterally impeached for fraud of the party in obtaining it, as we incline to think it may, we are of opinion that this replication does not set forth such a case of fraud on the part of the .defendants as would be sufficient to avoid the judgment here in question. It does not aver or imply that the witnesses referred to were corrupt, much less that they were corrupted by the defendants, nor even that the defendants knew, when the witnesses were introduced, just how they would testify. It must be presumed they were honest. They must have testified from personal knowledge, according to their best recollection, and been subjected to the usual and proper tests. It does not appear how the defendants could know or why they should recollect the facts any better, but if they did, and believed they did, and their recollection was different, still they were not bound to contradict these witnesses nor to decline the benefit of their honest testimony. We think the replication was bad in substance, and perceiving no material error in the record the judgment will be affirmed. Judgment affirmed